NO. 07-07-0122-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL B

                                    JUNE 26, 2007
                           ______________________________

                      MARK ANTHONY CASTANEDA, APPELLANT

                                              V.

                          THE STATE OF TEXAS, APPELLEE
                        _________________________________

               FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

                   NO. B15951-0503; HONORABLE ED SELF, JUDGE
                        _______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                             ON ABATEMENT AND REMAND


       Appellant Mark Anthony Castaneda, acting pro se, filed a statement with the trial

court indicating his desire to appeal from the trial court’s action, by which he was

adjudicated guilty of theft and received a sentence including two years incarceration in a

state jail. The statement also indicates appellant’s desire for counsel. The clerk’s record

has been filed, and contains the trial court’s certification that appellant has a right of

appeal.1 Tex. R. App. P. 25.2.(d). The reporter’s record has not been filed, and the

       1
         That right is subject to the limitations on appeals following an adjudication of guilt
after deferral. See Tex. Code Crim. Proc. Ann. art. 42.12, § 5(b) (Vernon 2006).
reporter has filed a request for extension stating that no record has been requested. Tex.

R. App. P. 34.6(b). The clerk’s record contains documentation indicating that appellant

waived his right to counsel at the adjudication proceeding. However, the written waiver of

counsel contained in the record pertains to a related proceeding in county court, and we

are unable from the record now on file to determine whether appellant’s waiver of counsel

applies to this appeal. See Tex. Code Crim. Proc. Ann. arts. 1.051(d) (indigent defendant

entitled to appointed counsel on appeal), 1.051(h) (defendant may withdraw waiver of right

to counsel) (Vernon 2005).


       Accordingly, we now abate this appeal and remand the cause to the 242nd District

Court of Hale County for further proceedings. Upon remand, the trial court shall utilize

whatever means necessary to determine the following:


       1.     whether appellant desires to prosecute the appeal;


       2.     whether appellant is indigent; and


       3.     whether the appellant is entitled to appointed counsel.


       Should it be determined appellant wishes to prosecute the appeal, is indigent, and

is entitled to an appointed attorney, the trial court shall appoint counsel. If counsel is

appointed, the name, address, telephone number, and state bar number of said counsel

shall be included in an order appointing counsel. The trial court shall issue such findings

of fact and conclusions of law, and such other orders, as it finds appropriate regarding the

aforementioned issues and cause any such findings, conclusions, and orders to be


                                             2
included in a supplemental clerk’s record. A supplemental record of the hearing, if any,

shall also be prepared. The supplemental clerk’s record and supplemental reporter’s

record, if any, shall be filed with the Clerk of this Court on or before July 26, 2007.


       It is so ordered.




                                                  Per Curiam




                                              3